Randall Ricardo Espinoza v. State















IN THE
TENTH COURT OF APPEALS
 

No. 10-96-275-CR

     RANDALL RICARDO ESPINOZA,
                                                                              Appellant
     v.

     THE STATE OF TEXAS,
                                                                              Appellee
 
 
From the 85th District Court
Brazos County, Texas
Trial Court # 24,063-85
 
                                                                                                                 

CONCURRING OPINION
                                                                                                                 

      I write again to urge the Court of Criminal Appeals to reexamine the standard of review
adopted in Clewis v. State, 922 S.W.2d 126, 129 (Tex. Crim. App. 1996).  See Mata v. State, 939
S.W.2d 719, 728 (Tex. App.—Waco 1997, no pet.) (Vance, J., concurring).
      A different approach would be taken in the analysis of the factual sufficiency of the evidence
to support the jury's determination that the value of the property damaged in Wiley's home was at
least $1,500 if we were asking whether the finding is clearly wrong and unjust given the reasonable
doubt standard, rather than the question required by Clewis: does the weight of the evidence
actually favor acquittal?  See id. at 729.  The evidence of the cost of repairs given through the
testimony of Szabuniewicz, the owner of the house, might be weighed differently under the analysis
I suggested in Mata than under the analysis required by Clewis.
      With this observation, I join the court's opinion.
 
                                                                                 BILL VANCE
                                                                                 Justice
 
Opinion delivered and filed October 1, 1997
Publish